—Judgment, Supreme Court, New York County (Myriam Altman, J.), entered December 20, 1993, declaring in plaintiffs favor that on May 1, 1994 plaintiff will be entitled to possession of the fifth and sixth floors of defendant’s building but will not then or at any other time be under an obligation with respect to the fourth floor of the building, unanimously affirmed, with costs.
We agree with the IAS Court that the terms of the 1986 lease are clear and unambiguous with respect to additional space becoming available no later than May 1, 1994. Section 45.08 specifically provides with respect to the floors in question that "wherever” the tenant has the option or obligation *358to accept possession of these floors, it may opt or accept any two of the floors. There is nothing in the general demising paragraph or any of the other provisions of the lease that imposes on plaintiff an unqualified or unconditional obligation to opt for all three floors commencing May 1, 1994. Concur— Ellerin, J. P., Wallach, Rubin and Williams, JJ.